DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant has correctly pointed out that claims 1-20 were cancelled and new claims 21-40 were submitted on 01 May 2020. As such, restriction requirement mailed on 21/04/2020 of claims 1-20 are now moot and therefore withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-30 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11 of U.S. Patent No. US10470682. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a similar system with only difference appearing to be deriving at least one orientation independent signal. However, determining signals that are not orientation dependent are known in the art as shown in EP1166714A1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 26, 32-34, 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Number EP1166714A1 granted to Govari. 
Regarding claim 21, Govari discloses a system for determining electrophysiological data (e.g. abstract, para 0026) comprising: an electronic control unit (e.g. paras 0029/0035, computer/processor) configured to: acquire electrophysiology signals from a plurality of electrodes of one or more catheters (e.g. paras 0026-0027, 0035); select at least one clique of electrodes from the plurality of electrodes to determine a plurality of local E field data points (e.g. para 0037-0038, 0044); process the electrophysiology signals from the at least one clique to derive the local E field data points associated with the at least one clique of electrodes (e.g. para 0040); derive at least one orientation independent signal from the at least one clique of electrodes (e.g. para 0035 “The digitized signals are received and used by the console to compute the position and orientation of the catheter and to analyze the electrical signals from 


Regarding claim 22, Govari discloses the system according to claim 21, wherein the electronic control unit is further configured to determine the location and orientation of the plurality of electrodes (e.g. para 0035 “The digitized signals are received and used by the console to compute the position and orientation of the catheter and to analyze the electrical signals from the electrodes”).  

Regarding claim 23, Govari discloses the system according to claim 22, wherein the electronic control unit is further configured to use at least one criteria to determine whether each at least one clique is in contact with a target surface (e.g. para 0020, 0039).  

Regarding claim 24, Govari discloses the system according to claim 23, wherein the at least one criteria comprises at least one of an angular deviation, a distance between the at least one clique and a target surface, and the characteristics of Et and Ea from a clique (e.g. para 0040).  

Regarding claim 26, Govari discloses the system according to claim 23, wherein the electronic control unit is configured to receive one or more criteria from a user or process to 

Regarding claim 32, Govari discloses the system according to claim 23, wherein the at least one clique of electrodes comprises a plurality of adjacent cliques (e.g. fig. 2).  

Regarding claim 33, Govari discloses the system according to claim 32, wherein the electronic control unit is further configured to compute a local velocity vector for each of the plurality of adjacent cliques (e.g. para 0040).  

Regarding claim 34, Govari discloses the system according to claim 33, wherein the electronic control unit is further configured to determine a divergence and curl path integral and a path length (e.g. paras 0041-0042, discussing the location).  

Regarding claim 38, Govari discloses the system according to claim 32, wherein the electronic control unit is configured to calculate a score for a target clique from at least one clique adjacent to the target clique (e.g. fig. 2).    

Regarding claim 39, Govari discloses the system according to claim 21, wherein the catheter orientation independent electrophysiologic information output by the electronic control unit is beat- by-beat information (e.g. para 0044).  

Regarding claim 40, Govari discloses a method for determining electrophysiological data  (e.g. abstract, para 0026) comprising: acquiring electrophysiology signals from a plurality of electrodes of one or more catheters (e.g. paras 0026-0027, 0035); selecting at least one clique of electrodes from the plurality of electrodes to determine a plurality of local E field data points (e.g. para 0037-0038, 0044); processing the electrophysiology signals from the at least one clique to derive the local E field data points associated with the at least one clique of electrodes (e.g. para 0040); deriving at least one orientation independent signal from the at least one clique of electrodes (e.g. para 0035 “The digitized signals are received and used by the console to compute the position and orientation of the catheter and to analyze the electrical signals from the electrodes”); and outputting catheter orientation independent electrophysiologic information to a user or process (e.g. para 0035 “map”, para 0031 “display … on a monitor 36).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of US Patent Publication Number 20130274582 granted to Afonso et al. (hereinafter “Afonso”)
Regarding claim 25, Govari discloses the system according to claim 23, but fails to disclose wherein the at least one criteria comprises an amplitude of a unipolar signal obtained from each of the electrodes in a clique and the morphology of unipolar signals obtained from the electrodes in a clique.  
Afonso teaches a similar mapping system and method and teaches that it is known wherein the at least one criteria comprises an amplitude of a unipolar signal obtained from each of the electrodes in a clique and the morphology of unipolar signals obtained from the electrodes in a clique (e.g. paras 0048-0051). This would allow generating data since unipolar measurements may generally represent the electrical voltage perceived at each electrode. . 

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of International Patent Publication Number WO2012037471A2 to Dubois et al. (hereinafter “Dubois”)
Regarding claim 27, Govari discloses the system according to claim 21, but fails to disclose wherein the electronic control unit is further configured to: weight the E field data points; and derive the orientation independent electrophysiologic information from the weighted E field data points.  Dubois teaches a similar device and method to generate an activation map for electrical activity on a surface (e.g. para 0019), using contact or non-contact electrophysiology catheter placed in a patient’s heart (e.g. para 0026). Dubois teaches that it is known to collect electrophysiology data at a plurality of spatial locations over time, such as during a number of one or more cardiac intervals. Such data can be spatially and temporarily aggregated in conjunction with image data for the patient's heart to provide the electroanatomic data 16 for corresponding regions of the patient's heart (e.g. paras 0026). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Govari with the teachings of Dubois to provide aggregating/weighting the data points to provide the electroanatomic data 16 for corresponding regions of the patient's heart 

Regarding claim 28, Govari as modified by Dubois renders the system according to claim 27 obvious as recited above, Dubois teaches wherein the electronic control unit is configured to derive at least one of a substrate voltage amplitude, local activation timing, or conduction velocity from the weighted E field data points (e.g. para 0026-0027 “collect electrophysiology data at a plurality of spatial locations over time”, 0071 “activation velocity”).  

Regarding claim 29, Govari as modified by Dubois renders the system according to claim 27 obvious as recited above, Dubois teaches wherein the plurality of E field data points form an E field loop, and wherein the electronic control unit is further configured to weight each of the E field data points based on the distance of a point in the E field from an isoelectric origin (e.g. para 0036).  

Regarding claim 30, Govari as modified by Dubois renders the system according to claim 27 obvious as recited above, Dubois teaches wherein the plurality of E field data points form an E field loop, and wherein the electronic control unit is further configured to weight the data points in the E-field loop based on Id/dt(E(t))| (e.g. para 00036-0038).

Claims 35-37 are  rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of US Patent Number 5487391A issued to Panescu (incorporated by reference in Govari)
Regarding claim 35, Govari discloses the system according to claim 33, but fails to disclose wherein the electronic control unit is further configured to determine whether a 

Regarding claim 36, Govari as modified by Panescu renders the system according to claim 35 obvious as recited hereinabove, Panescu teaches wherein the electronic control unit is further configured to score each of the plurality of adjacent cliques (e.g. Col. 2, 1-15)  

Regarding claim 37, Govari as modified by Panescu renders the system according to claim 35 obvious as recited hereinabove, Panescu teaches wherein the electronic control unit is further configured to compare the score of each of the plurality of adjacent cliques to at least one template (e.g. fig. 28).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANA SAHAND/Examiner, Art Unit 3792    
                                                                                                                                                                                                    /REX R HOLMES/Primary Examiner, Art Unit 3792